  Case 3:21-cv-00134-DJH Document 1 Filed 03/01/21 Page 1 of 10 PageID #: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

JENNIFER BURKE,                           )
RAELYNN BARNES,                           )
and                                       )
TATIANA SAXTON,                           )
                                          )
       Plaintiffs,                        )
                                          )
vs.                                       )                  3:21-CV-134-DJH
                                                  CAUSE NO. ______________
                                          )
VINEYARDS MANAGEMENT                      )
GROUP, LLC                                )
and                                       )
INSPERITY PEO SERVICES, LLC,              )
                                          )
       Defendants.                        )

                        COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.     Plaintiffs, Jennifer Burke (Burke), Raelynn Barnes (Barnes), and Tatiana

Saxton (Saxton) (collectively “Plaintiffs”), by counsel, bring this action against

Defendants, Vineyards Management Group, LLC (VMG) and Insperity PEO Services,

LLC (Insperity) (collectively “Defendants”) alleging violations of Title VII of the Civil

Rights Act (“Title VII”) and the Kentucky Civil Rights Act (KCRA).

                                        II. PARTIES

       2.     Burke is a resident of Jefferson County, Kentucky which is within the

geographical boundaries of the Western District of Kentucky.

       3.     Barnes is a resident of Jefferson County, Kentucky which is within the
  Case 3:21-cv-00134-DJH Document 1 Filed 03/01/21 Page 2 of 10 PageID #: 2




geographical boundaries of the Western District of Kentucky.

       4.     Saxton is a resident of Wayne County, Michigan. During all relevant times,

Saxton was employed in Jefferson County, Kentucky which is within the geographical

boundaries of the Western District of Kentucky.

       5.     VMG is a foreign corporation that systematically conducts business within

the geographical boundaries of the Western District of Kentucky.

       6.     Insperity is a foreign corporation that systematically conducts business

within the geographical boundaries of the Western District of Kentucky.

                              III. JURISDICTION AND VENUE

       7.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331, 28 U.S.C. §1343, and 42 U.S.C. §2000e-5(f)(3).

       8.     Jurisdiction is conferred on Plaintiffs’ state law claims pursuant to 28 U.S.C.

§1367 because their state law claims arise from the same common nucleus of operative

facts as their federal law claims and all of their claims form a single case and controversy

under Article III of the United States Constitution.

       9.     Defendants are “employer(s)” as that term is defined by 42 U.S.C. §2000e(b)

and KRS 344.030(2).

       10.    Plaintiffs are “employee(s)” as that term is defined by 42 U.S.C. §2000e(f)

and KRS 344.030(5).

       11.    A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Western District of Kentucky;
  Case 3:21-cv-00134-DJH Document 1 Filed 03/01/21 Page 3 of 10 PageID #: 3




thus, venue is proper in this Court.

       12.    Plaintiffs satisfied their obligation to exhaust their administrative remedies.

The Rights to Sue were issued by the EEOC on December 1, 2020 and Plaintiffs bring this

original action within ninety (90) days of the receipt thereof.

                               IV. FACTUAL ALLEGATIONS

       13.    Burke is a woman of Caucasian descent and is engaged to a man of

African American descent.

       14.    Barnes is a woman of bi-racial descent with a Caucasian mother and

African American father. Barnes is Burke’s daughter.

       15.    Saxton is a woman of bi-racial descent with a Caucasian mother and

African American father. Saxton is Barnes’s and Burke’s close personal friend. Saxton

lived with Barnes and Burke at all relevant times.

       16.    During all relevant times, Plaintiffs met or exceeded Defendants’

legitimate performance expectations.

       17.    Burke was initially employed as Regional Vice President for VMG on

February 18, 2019. Insperity was contracted with VMG to provide Human Resources

services and employed Plaintiffs.




                                             -3-
  Case 3:21-cv-00134-DJH Document 1 Filed 03/01/21 Page 4 of 10 PageID #: 4




      18.    Burke performed so well in her position that she was quickly promoted by

Jeff Bennett (Bennett), VMG Chief Executive Officer, in March of 2019. Burke began her

new role as Regional Marketing Director on March 31, 2019.

      19.    Burke continued to exceed expectations and VMG agreed to hire two (2)

new employees to work under Burke. Burke hired Barnes as a Leasing Agent on April 1,

2019; and Saxton as a Leasing Agent on June 19, 2019.

      20.    The main responsibilities of Burke, Barnes, and Saxton were to increase

the number of Rent Producing Sites (RPS) for VMG. Plaintiffs successfully increased the

number of RPSs in each month of employment with Defendants.

      21.    On or around May 27, 2019, Burke attended an in-person meeting with

Bennet, Jeff Weibold (Weibold), Regional Vice President, and several other VMG

investors in Lexington, Kentucky.

      22.    During this meeting, Bennett asked Burke, “who is the gentleman in the

gold F-150?” When Burke followed up, Bennett stated “the black guy in the gold F-150”.

Burke responded stating that it was her fiancé.

      23.    Only four (4) days later, on May 31, 2019, Burke was demoted by Bennett.

Bennett specifically state that the demotion was not related to Burke’s performance.

Burke was demoted to Regional Manager of Leasing and her salary was significantly

reduced. Burke continued to exceed expectations in her new role.


                                           -4-
  Case 3:21-cv-00134-DJH Document 1 Filed 03/01/21 Page 5 of 10 PageID #: 5




       24.    In September of 2019, during a Zoom videoconference with all VMG

executives, at which Plaintiffs were present, Weibold asked, “who is the gangster

looking guy with the gold chains?”, when an African American male appeared on

screen. Rather than correcting this behavior, the executives and Plaintiffs’ superiors

began laughing and encouraging Weibold.

       25.    Burke’s position, title, and duties were changed due to alleged

“restructuring” on two (2) occasions between November of 2019 and January of 2020.

       26.    After being demoted and having her position restructured multiple times

in 2019, VMG began assigning new duties to Burke that were well outside her job

description in February of 2020. Nevertheless, Burke continued to meet and exceed

whatever performance expectations VMG set for her.

       27.    On April 20, 2020, Burke contacted Bennett and Derrick Wilson (Wilson),

VMG President, to address her concerns about the new duties being assigned to her.

Wilson responded stating, “a lot of exciting things are going on” in the company and in

no way indicated that Burk was in trouble.

       28.    On April 21, 2020, Wilson called Burke to inform her that VMG was

restructuring her position again. The call ended with Wilson telling Burke that she

would be provided with a clarified job description and list of duties. VMG did not

express any indication that Burke’s, Barnes’s, or Saxton’s jobs were in jeopardy.


                                             -5-
  Case 3:21-cv-00134-DJH Document 1 Filed 03/01/21 Page 6 of 10 PageID #: 6




         29.    Shortly after the call, Burke, having been demoted and had her position

restructured several times filed a complaint of race-based discrimination and sent it to

Bennett, Wilson, and Eric Blumm, Human Resources, on the evening of April 21, 2020.

         30.    Within hours, Burke was terminated by Wilson on April 22, 2020. Barnes

and Saxton were also terminated due to their association and close relationships with

Burke.

         31.    Similarly situated employees who were white and/or who were not

associated with Burke or African Americans were treated more favorably.

         32.    The reasons given for terminating Plaintiffs’ employment are pretext.

                                   V. CAUSES OF ACTION

                       COUNT I – TITLE VII – RACIAL DISCRIMINATION

         33.    Plaintiffs hereby incorporates paragraphs one (1) through thirty-two (32) of

their Complaint.

         34.    Defendants discriminated against Plaintiffs because of their race and/or

because they were associated with an African American.

         35.    Defendants’ actions were intentional, willful, and taken in reckless

disregard of Plaintiffs’ legal rights.

         36.    Defendants’ unlawful actions have violated Plaintiffs’ rights as protected

by Title VII.


                                              -6-
  Case 3:21-cv-00134-DJH Document 1 Filed 03/01/21 Page 7 of 10 PageID #: 7




       37.    Plaintiffs suffered damages as a result of Defendants’ unlawful actions.

                       COUNT II – KCRA – RACIAL DISCRIMINATION

       38.    Plaintiffs hereby incorporates paragraphs one (1) through thirty-eight (38)

of their Complaint.

       39.    Defendants discriminated against Plaintiffs because of their race and/or

because they were associated with an African American.

       40.    Defendants’ actions were intentional, willful, and taken in reckless

disregard of Plaintiffs’ legal rights.

       41.    Defendants’ unlawful actions have violated Plaintiffs’ rights as protected

by the KCRA.

       42.    Plaintiffs suffered damages as a result of Defendants’ unlawful actions.

                           COUNT III – TITLE VII – RETALIATION

       43.    Plaintiffs hereby incorporates paragraphs one (1) through forty-three (43)

of their Complaint.

       44.    Plaintiffs engaged in a protected activity when Burke filed a Complaint of

Discrimination.

       45.    Defendants retaliated by terminating Plaintiffs.

       46.    Defendants’ actions were intentional, willful, and taken in reckless

disregard of Plaintiffs’ rights.




                                            -7-
  Case 3:21-cv-00134-DJH Document 1 Filed 03/01/21 Page 8 of 10 PageID #: 8




       47.      Defendants’ unlawful actions have violated Plaintiffs’ rights as protected

by Title VII.

                             COUNT IV – KCRA – RETALIATION

       48.      Plaintiffs hereby incorporates paragraphs one (1) through forty-seven (47)

of their Complaint.

       49.      Plaintiffs engaged in a protected activity when Burke filed a Complaint of

Discrimination.

       50.      Defendants retaliated by terminating Plaintiffs.

       51.      Defendants’ actions were intentional, willful, and taken in reckless

disregard of Plaintiffs’ rights.

       52.      Defendants’ unlawful actions have violated Plaintiffs’ rights as protected

by the KCRA.

                                    VI. REQUESTED RELIEF

       WHEREFORE, Plaintiffs, Jennifer Burke, Raelynn Barnes, and Tatiana Saxton,

respectfully requests that this Court enter judgment in their favor and award them the

following relief:

       1.       Reinstate Plaintiffs to the position, salary, and seniority level they would

                have enjoyed but for Defendants’ unlawful employment actions, or award

                them front pay in lieu thereof;

       2.       All wages, benefits, compensation, and other monetary loss suffered as a

                                               -8-
Case 3:21-cv-00134-DJH Document 1 Filed 03/01/21 Page 9 of 10 PageID #: 9




         result of Defendants’ unlawful actions;

   3.    Enjoin Defendants from discriminating against anyone else based on their

         race or association with people of minority races.

   4.    Award compensation for any and all other damages suffered as a

         consequence of Defendants’ unlawful actions;

   5.    Award compensatory damages under Title VII and the KCRA;

   6.    Award punitive damages under Title VII;

   7.    Award all costs and attorney’s fees incurred as a result of bringing this

         action;

   8.    Award pre- and post-judgment interest on all sums recoverable; and

   9.    All other legal and/or equitable relief this Court sees fit to grant.




                                     Respectfully submitted,

                                     BIESECKER DUTKANYCH & MACER, LLC
                                     By: /s/ Devan A. Dannelly
                                     Devan A. Dannelly
                                     101 North 7th Street, Ste. 603
                                     Louisville, KY 40202
                                     Telephone: (502) 561-3484
                                     Facsimile: (812) 424-1005
                                     Email: ddannelly@bdlegal.com
                                     Attorney for Plaintiff




                         DEMAND FOR JURY TRIAL

                                        -9-
 Case 3:21-cv-00134-DJH Document 1 Filed 03/01/21 Page 10 of 10 PageID #: 10




       Plaintiffs, Jennifer Burke, Raelynn Barnes, and Tatiana Saxton, by counsel,

requests a trial by jury on all issues deemed so triable.

                                           Respectfully submitted,

                                           BIESECKER DUTKANYCH & MACER, LLC
                                           By: /s/ Devan A. Dannelly
                                           Devan A. Dannelly
                                           101 North 7th Street, Ste. 603
                                           Louisville, KY 40202
                                           Telephone: (502) 561-3484
                                           Facsimile: (812) 424-1005
                                           Email: ddannelly@bdlegal.com
                                           Attorney for Plaintiff




                                             -10-
